department of the treasury i internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service rs p o box i cincinnati oh legend b date of formation c state f g dollars amount individual dear date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you incorporated on b in the state of c as a nonprofit public benefit corporation according to your articles of incorporation you are organized for charitable purposes specifically to help people with limb differences your bylaws state your specific purpose is you stated in your application that you intend to develop open source technology that helps people with hand amputations transition from disabled to fully-abled this includes creating open source highly dexterous bionic hands for both adults and children in addition to creating hardware you will also develop sophisticated open source control software to control the proposed hands you will also develop any related technology required to create a bionic hand with the human hand functionality your core technology will be developed through collaboration with domain experts throughout the world running guided development programs at universities and holding open source hackathons consequently the development work will be done by teams of people around the world largely in academic contexts you also intend to use technology developed in the creation of the bionic hands to develop other artificial and bionic limbs according to your website and the links provided within f your president recognized an unmet need for an open source bionic hand with the functionality of a human hand in response a team of designers developers and engineers was put together to use technological advances to solve the problem of helping ultimately all people with hand amputations transition from disabled to fully-abled and information you provided through a blog states that your mission is to you will start by creating you will then use technology making it look and behave like an actual bionic hand the system allows people to explore the range of possible motions of the bionic hand and when tuned to an individual’s unique muscular and behavioral patterns can be used to control an actual mechanical bionic hand the first_phase of the project entails throughout the process of development the next phase entails scaling up the business and creating larger models that fit older children teens and adults so that anyone who needs a bionic hand can have one at the lowest possible cost the blog also contains a link to your fundraising campaign where you have a page set up to receive donations with a goal to raise g dollars the site states your mission is to create an open source bionic hand sized for a funds raised will help cover startup costs including the incorporation and c set up fees and the hardware needed to develop an alpha model of the bionic hand law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for an exempt_purpose unless it serves a public rather than a private interest the organization must letter rev catalog number 47630w demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term educational relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 example provides that an educational_organization includes an organization whose activities consist of presenting public discussion groups forums panels lectures or other similar programs such programs may be on radio or television revrul_66_255 1966_2_cb_210 describes an educational_organization that qualified for providing public information in this ruling the organization educated the public as to a particular method of painless childbirth the organization utilized meetings films forums and publications to educate the public the organization carried out its purpose through a public programs of films followed by discussions with doctors and members of the organization b presentations on local radio stations c meetings conducted by a doctor or a registered nurse for expectant parents and d pamphlets manuals and books which are distributed to libraries hospitals and obstetricians revrul_67_367 1967_2_cb_188 describes a nonprofit organization whose sole activity was the operation of a'scholarship' plan for making payments to pre-selected specifically named individuals the organization did not qualify for exemption from federal_income_tax under sec_501 of the code because it was serving private rather than public or charitable interests revrul_69_545 1969_2_cb_117 holds that a non-profit hospital that benefits a broad cross section of its community by having an open medical staff and a board_of trustees broadly representative of the community operating a full-time emergency room open to all regardless of ability to pay and otherwise admitting all patients able to pay either themselves or through third party payers such as private health insurance or government programs such as medicare may qualify as an organization described in sec_501 of the code revrul_72_369 1972_2_cb_245 concerns an organization formed to provide managerial and consulting services to unrelated organizations exempt under sec_501 of the code the organization enters into agreements with unrelated nonprofit_organizations to furnish managerial and consulting services on a cost_basis the ruling states that providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 furnishing the services at cost lacks the donative element necessary to establish this activity as charitable accordingly the ruling holds that the organization's activities are not charitable and consequently the organization does not qualify for exemption under sec_501 in revrul_98_15 1998_1_cb_718 the irs noted that not every activity that promotes health supports tax exemption under sec_501 of the code for example selling prescription pharmaceuticals certainly promotes health but pharmacies cannot qualify for recognition of exemption under section c on that basis alone letter rev catalog number 47630w in 326_us_279 66_sct_112 90_led_67 c b the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 72_tc_687 aff'd 625_f2d_804 8th cir the court held that while selling prescription pharmaceuticals to elderly persons at a discount promotes health the pharmacy did not qualify for recognition of exemption under sec_501 of the code on that basis alone because the pharmacy operated for a substantial commercial purpose it did not qualify for exemption under sec_501 wendy l parker rehabilitation foundation inc v commissioner t c memo 52_tcm_51 states the organization was issued an adverse_ruling for their exempt status under sec_501 of the code because a child of the founder and chief operating officer of the foundation is a substantial beneficiary of the services contemplated by the organization this constitutes inurement which is prohibited under code sec_501 and the regulations thereunder the organization anticipated disbursing percent of its funds for the benefit of wendy parker a recovering coma patient in salvation navy inc v commissioner of internal revenue t c memo the tax_court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that it was not organized to serve the private interests of its founder you are not described in sec_1_501_c_3_-1 because you are serving the private interests of f although you intend to expand your operation you were formed in order to create a bionic hand for application of law you are not described in sec_501 of the code because you fail the operational_test as described in sec_1_501_c_3_-1 as described in sec_1_501_c_3_-1 you are not operating exclusively for exempt purposes because your funds inure to your officer f when funds inure to the benefit of private individuals an organization is not operating exclusively for an exempt_purpose sec_1_501_c_3_-1 you are like the organization described in revrul_67_367 because you were formed and are operated to benefit a preselected individual your website illustrates this by stating that you were formed to create a bionic hand for like the organization described in wendy l parker you are not exempt because your selection of an officer’s family_member as a substantial beneficiary of your disbursements violates the prohibition against using the funds of a tax-exempt_organization to inure to the benefit of private individuals while you intend to expand your operations to benefit a larger class of individuals your current focus is on although your activities in part further a charitable purpose you do not qualify for exemption because more than an insubstantial part of your activities benefit f personally as in salvation navy inc you have not proven that you were not organized to serve the private interests of your president f per better business bureau of washington d c inc the presence of a single non-exempt purpose if substantial in nature will destroy the claim for exemption regardless of the number or importance of truly letter rev catalog number 47630w exempt purposes your purposes include furthering the private interests of f’s family your website provides links for a crowd funding website for this purpose as well using your resources to raise funds for a private purpose has caused inurement which can’t be cured by offering the funds to others you also have a substantial nonexempt purpose because you develop open source software that any person can use for any purpose including nonexempt purposes such as commercial or personal purposes see better business bureau of washington d c inc open source software is published under licenses that allow any person to use the software or parts of the software for any purpose including nonexempt purposes such as commercial or personal purposes the development of the bionic hand relies on your development of open source software the development of the hand with related software is your primary activity therefore this is a substantial nonexempt purpose you are not described in sec_501 of the code as an educational_organization for the development promotion and distribution of open source web applications the term educational as used in sec_501 relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community see sec_1_501_c_3_-1 the regulations provide several examples of organizations that qualify as educational organizations including organizations whose activities consist of presenting public discussion groups forums panels lectures or other similar programs see sec_1_501_c_3_-1 example one such educational_organization was described in revrul_66_255 which describes an organization formed to educate the public as to a particular method of painless childbirth the organization carried out its purpose through a public programs of films followed by discussions with doctors and members of the organization b presentations on local radio stations c meetings conducted by a doctor or a registered nurse for expectant parents and d pamphlets manuals and books which are distributed to libraries hospitals and obstetricians you do not conduct any educational activities that instruct or train individuals for the purpose of improving their capabilities your activities are best described as providing information about a product similar to a product manual which does not rise to the level of educational as required under sec_501 of the code the promotion of health has long been recognized as a charitable purpose under common_law however not every activity that generally promotes health furthers exclusively charitable purposes under sec_501 of the code for example selling prescription pharmaceuticals promotes health but pharmacies cannot qualify for recognition of exemption under sec_501 on that basis alone see federation pharmacy services inc and revrul_98_15 nor does a hospital primarily further a charitable purpose solely by offering health care services to the public in exchange for a fee see revrul_69_545 you contemplate scaling up your business and creating products to be sold at the lowest possible cost providing services or selling products even at cost does not alone qualify an organization for exemption under sec_501 see revrul_72_369 conclusion based on the information provided you do not qualify for exemption under sec_501 of the code you are not operated exclusively for one or more purposes as specified in sec_501 and are operated for substantial nonexempt purposes you fail the operational_test under sec_501 because your funds inure to f the fact that you were formed to create a product specifically for formed to benefit a preselected designated individual which shows you are serving private interests precluding exemption under sec_501 also substantiates you were letter rev catalog number 47630w if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
